                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                :        Hon. Michael A. Shipp

            v.                          :        Crim. No. 18-585 (MAS)

VICTOR SANTOS,                                   CONTINUANCE
    a/k/a Witor Santos”


      This matter having come before the Court on the joint application of

Craig Carpenito, United States Attorney for the District of New Jersey (by Vijay

Dewan, Assistant United States Attorney and Charlie L. Divine and Kevin V. Di

Gregory, Special Assistant U.S. Attorneys, appearing) and defendant Victor

Santos (by Lawrence S. Lustberg, Esq., Kevin G. Walsh, Esq., and Genna A.

Conti, Esq.), for an order granting a continuance of the proceedings in the

above-captioned matter; and the defendant being aware that he has the right to

have this matter brought to trial within 70 days of the date of his appearance

before a judicial officer of this court pursuant to 18 U.S.C.   § 3161 (c)( 1); and the
defendant having consented to this continuance and having waived such right;

and for good cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:

            (1)    This case is an unusual or complex case within the meaning

of the Speedy Trial Act, 18 U.S.C.   § 3161(h)(7)(B)(ii), in light of: the number of
defendants, the nature of the prosecution, and the financial transactions and
instruments involved, such that it is unreasonable to expect adequate

preparation for pretrial proceedings or for the trial itself within 70 days;

             (2)   The discovery in the case is voluminous, consisting of,

among other things, bank records, phone records, tax records, financial

contracts, financial records, and financial instruments, and additional time is

necessary to ensure that, taking into account the exercise of diligence, defense

counsel have sufficient time to review and inspect discovery and further

investigate the charges in the matter;

             (3)   Defense counsel have requested additional time to prepare

for trial in the light of the government’s production of a Bill of Particulars on

February 28, 2020;

             (4)   As a result of the foregoing, pursuant to Title 18, United

States Code, Section 3161(h)(7)(A) and (h)(7)(B)(ii) and (iv), the ends of justice

served by granting the continuance outweigh the best interest of the public and

the defendant in a speedy trial.

      IT IS, therefore, on this      ay of March, 2020,

      ORDERED that this action be, and hereby is, continued under the

Speedy Trial Act from the date this Order is signed through and including May

31, 2020; and it is further




                                          2
      ORDERED that the period from the date this Order is signed through and

including May 31, 2020 shall be excludable in computing time under the Speedy

Trial Act of 1974.



                                          HON. M1CHP A. SHIPP
                                          United States District Judge

Form and entry consented to:


r
Vijay Dewari
Assistant U.S. Attorney
Charlie L. Divine
Kevin V. Di Gregory
Special Assistant U.S. Attorneys




Lawrence userg, Esq.
Kevin G. Walsh, Esq.
Genna A. Conti, Esq.
Counsel for defendant Victor Santos




                                      3
